DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 29 April 2022, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 20 - 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the prior art of record fails to disclose or reasonably suggest a display control device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at the limitations;
adjust a center frequency of a peak of a high-pass filter with respect to a high frequency component in an image, wherein the high frequency component is extracted by the high-pass filter;
[…]
control increase in a number of peaking markers in the image based on the adjustment of the center frequency and the adjustment of the display form.
Specifically, while the known prior art does disclose adjusting a peak frequency of a high-pass filter, the prior art of record fails to disclose or reasonably suggest using the adjustment in the manner claimed, such that the center frequency controls some number of markers in the image to adjust the highlighted display of a subject image.  Accordingly, the claim is considered allowable.

Claims 37 and 40 are method and medium variants of claim 20 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JAMES M HANNETT/Primary Examiner, Art Unit 2698